DETAILED ACTION
This office action is in response to the application filed July 21, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see paragraph 0040 of the specification).  
37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “320” has been used to designate both “right side arm portion” and “right arm assembly” (see at least paragraph 0032 of the specification).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “380” has been used to designate both “light side arm portion” and “left arm assembly” (see at least paragraph 0032 of the specification).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both “central frame and housing assembly” and “arm pair assembly” (see at least paragraphs 0032-0033 of the specification).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "312," “320,” and "392" have all been used to designate “right side arm portion” (see at least paragraphs 0032, 0033, 0035, 0036, and 0038 of the specification).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "318," “380,” and "398" have all been used to designate “left side arm portion” (see at least paragraphs 0032, 0035, and 0038 of the specification).  
The drawings are objected to because the structures designated by reference numerals 400+ at the bottom of Figure 7 are of insufficient quality/clarity to determine what they depict.
The drawings are objected to because reference numeral 361 is partially cut off on the righthand side of Figures 7 and 11. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  The final line of claim 1 recites the limitation “an extended or retracted state.”  However, for further clarity Examiner respectfully suggests that claim 9 be amended to recite, for example, “an extended state or a retracted state.”
Claim 7 is objected to because of the following informalities:  Claim 7 recites the limitation “the top surface,” however for purposes of proper antecedent basis, this limitation should be amended to recite “a top surface.”  
Claim 9 is objected to because of the following informalities:  Claim 9, line 4 recites the limitation “a left side arm portion,” however for purposes of proper antecedent basis, this limitation should be amended to recite “the left side arm portion.”
Claim 9 is objected to because of the following informalities:  Claim 9, line 9 recites the limitation “the proximal end of the right side arm portion,” however for purposes of proper antecedent basis, this limitation should be amended to recite “a proximal end of the right side arm portion.”
Claim 9 is objected to because of the following informalities:  Claim 9, lines 9-10 recite the limitation “the proximal end of the left side arm portion,” however for purposes of proper antecedent basis, this limitation should be amended to recite “a proximal end of the left side arm portion.”
Claim 9 is objected to because of the following informalities:  The final line of claim 9 recites the limitation “an extended or retracted state.”  However, for further clarity Examiner respectfully suggests that claim 9 be amended to recite, for example, “an extended state or a retracted state.”
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation “the arm pair assembly.”  There is insufficient antecedent basis for this limitation in the claims.
Claim 16 is objected to because of the following informalities:  Claim 16 recites the limitation “and secured via a friction fit.”  However, for further clarity, Examiner respectfully suggests that claim 16 be amended to recite, for example, “the right side arm extender portion and the left side arm extender portion each being secured by a friction fit.”  
Claim 19 is objected to because of the following informalities:  Claim 19 recites the limitation “the top surface,” however for purposes of proper antecedent basis, this limitation should be amended to recite “a top surface.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 11, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 11, and 15 each recite “a second lock assembly” disposed within the central frame and housing assembly and adapted to releasably lock the arm pair assembly in the extended state.  The second lock assembly is not described in the specification (or depicted in the drawings) in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at least because it’s unclear from the disclosure what particular type of lock/locking structure the second lock assembly constitutes, how it operates, and precisely where within the central frame and housing assembly it’s located.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 1 recites the limitation “wherein the right side arm portion and the left side arm portion rotatably engaged to move rotationally and simultaneously in the opposite direction” on lines 7-8.  The meaning of this limitation is not understood and is believed to be the product of inadvertent drafting error(s)?  For purposes of examination, this limitation will be interpreted as reciting “wherein the right side arm portion and the left side arm portion are rotatably engaged to move rotationally and simultaneously in the opposite direction.”
Claim 1 recites the limitation “a folded and substantially parallel state” on line 6 and “a closed state” on line 12.  Taken together, these limitations render claim 1 indefinite because it is unclear whether they are referring to the same or different states?  For purposes of examination, it will be interpreted that they are referring to the same state.  
Claim 1 recites the limitation “a laterally extended state” on line 7 and claim 3, which depends from claim 1, recites “an extended state.”  Taken together, these limitations render the claims indefinite because it is unclear whether they are referring to the same or different states?  For purposes of examination, it will be interpreted that they are referring to the same state.  
Claim 1 recites the limitation “a right side arm extender portion” on line 18 and claims 4 and 5, which depend from claim 1, each recite the limitation “the right side extender portion.”  Taken together, these limitations render the claims indefinite because it is unclear whether they are referring to the same or different structures.  For purposes of examination, it will be interpreted that they are referring to the same structure.  
Claim 1 recites the limitation “a left side arm extender portion” on line 19 and claims 4 and 5, which depend from claim 1, each recite the limitation “the left side extender portion.”  Taken together, these limitations render the claims indefinite because it is unclear whether they are referring to the same or different structures.  For purposes of examination, it will be interpreted that they are referring to the same structure.  
Claim 9 recites the limitations “a right side arm portion and a left side arm portion” on line 3 and “the arm pair assembly” on line 11.  These limitations render claim 9 indefinite because there is insufficient antecedent basis for “the arm pair assembly” and it is therefore unclear how the right side arm portion and the left side arm portion are related to the arm pair assembly.  For purposes of examination, the right side arm portion and the left side arm portion will be interpreted as constituting a part of the arm pair assembly.
Claim 9 recites the limitation “a rotatable hook portion” on line 6 and claim 10 recites the limitation “a rotatable hook assembly.”  Taken together, these limitations render the claims indefinite because it is unclear whether they are referring to the same or different structures.  For purposes of examination, it will be interpreted that they are referring to the same structure.  
Claim 9 recites the limitation “a fully opened state” on line 14 and claim 11, which depends from claim 9, recites the limitation “an extend state.”  Taken together, these limitations render the claims indefinite because it is unclear whether they are referring to the same or different states?  For purposes of examination, it will be interpreted that they are referring to the same state.  
Claim 9 recites the limitation “a right side arm extender portion” on line 18 and claim 12, which depends from claim 9, recites the limitation “the right side extender portion.”  Taken together, these limitations render the claims indefinite because it is unclear whether they are referring to the same or different structures.  For purposes of examination, it will be interpreted that they are referring to the same structure.  
Claim 9 recites the limitation “a left side arm extender portion” on line 19 and claim 12, which depends from claim 9, recites the limitation “the left side extender portion.”  Taken together, these limitations render the claims indefinite because it is unclear whether they are referring to the same or different structures.  For purposes of examination, it will be interpreted that they are referring to the same structure.  
Claim 13 recites the limitations “a right side arm portion and a left side arm portion” on line 4, “the right side arm” and “the left side arm” on lines 8-9 and “the right and left arm assemblies” on line 9.  Taken together, these limitations render the claims indefinite because it is unclear whether they are referring to the same or different structures.  For purposes of examination, it will be interpreted that they are all referring to the same structures.  
Claim 13 recites “a distal end of the right side arm and a distal end of the left side arm” on lines 8-9, “a distal end portion of the right side arm portion” on lines 23-24, “a distal end portion of a left side arm portion,” on lines 24-25, and claim 17, which depends from claim 13, recites the limitation “the distal end of the right side arm portion” on lines 2-3 and the limitation “the distal end of the left side arm portion” on lines 4-5.  Taken together, these limitations render the claims indefinite because it is unclear whether they are referring to the same or different structures.  For purposes of examination, it will be interpreted that they are referring to the same structures.  
Claim 13 recites the limitation “a distal end of the right side arm and a distal end of the left side arm rounded.”  The meaning of this limitation is not understood and is believed to be the product of inadvertent drafting error(s)?  For purposes of examination, this limitation will be interpreted as reciting “a distal end of the right side arm portion and a distal end of the left side arm portion, being rounded.”
Claim 13 recites the limitation “a folded and substantially parallel state” on line 7, “a folded state” on lines 9-10, and “a closed state” on line 17.  Taken together, these limitations render claim 13 indefinite because it is unclear whether they are referring to the same or different states?  For purposes of examination, it will be interpreted that they are referring to the same state.  
Claim 13 recites the limitations “a proximal end portion of the right side arm portion and a proximal end portion of the left side arm portion” on lines 6-7 and the limitations “the proximal end of the right side arm portion and the proximal end of the left side arm portion” online 15-16.  Taken together, these limitations render claim 13 indefinite because it is unclear whether they are referring to the same or different structures?  For purposes of examination, it will be interpreted that they are referring to the same structures.  
Claim 13 recites the limitation “the right side arm extender portion and the left side arm extender portion adapted to be in an extended or retracted state and forming an obtuse angle.”  The meaning of this limitation is not understood at least because it is unclear under what conditions the (e.g. the extend state? the retracted state? both?) the right side arm extender portion and the left side arm extender portion form an obtuse angle?  For purposes of examination, this limitation will be interpreted as “the right side arm extender portion and the left side arm extender portion adapted to be in an extended state or in a retracted state, the right side arm extender portion and the left side arm extender portion forming an obtuse angle in both the extended state and the retracted state.”
Claim 13 recites the limitations “a right side arm extender portion” and “a left side arm extender portion” on lines 23-24 and claim 16, which depends from claim 13 recites “the right side extender portion” and “the left side extender portion” on lines 1-3.  Taken together, these limitations render the claims indefinite because it is unclear whether they are referring to the same or different structures.  For purposes of examination, it will be interpreted that they are referring to the same structures.  
Claim 13 recites “a distal end portion of the right side arm portion” and “a distal end portion of a left side arm portion” on lines 23-25, while claims 16 and 17, which depend from claim 13 each recite “the distal end of the right side arm portion” and “the distal end of the left side arm portion.”  Taken together, these limitations render the claims indefinite because it is unclear whether they are referring to the same or different structures.  For purposes of examination, it will be interpreted that they are all referring to the same structures.  
Claim 13 recites the limitation “a laterally extended state” on line 8 and claim 15, which depends from claim 13 recites the limitation “an extended state.”  Taken together, these limitations render the claims indefinite because it is unclear whether they are referring to the same or different states?  For purposes of examination, it will be interpreted that they are referring to the same state.  
Dependent claims are rejected at least for depending from a rejected claim.
Examiner respectfully suggests that the claims be amended to remove all instances of the word “portion” and that using fewer words is generally preferable when naming elements in a claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 13, 16, and 17 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0244220 Cardinal in view of USPN 6,672,491 Gugler.
To claim 1, Cardinal discloses an expandable garment hanger assembly (10) (see Figures 1-5; paragraphs 0022-0034) comprising:
a central frame and housing assembly (as depicted in Figures 1-5, the central frame and housing assembly comprises the rounded structure in the center of expandable garment hanger assembly 10);
an arm pair assembly (14,16) with a right side arm portion (14) and a left side arm portion (16) pivotally coupled to an interior portion of the central frame and housing assembly at a proximal end portion of the right side arm portion and a proximal end portion of the left side arm portion (see Figures 1-5; paragraph 0024), the arm pair assembly adapted to be in a folded and substantially parallel state (see Figure 2) or a laterally extended state (see Figure 1), wherein the right side arm portion and the left side arm portion are rotatably engaged to move rotationally and simultaneously in the opposite direction (see Figures 1-5; paragraph 0024);
a release spring and lock assembly (see especially Figure 5) disposed within the central frame and housing assembly and coupled to the proximal end of the right side arm portion and the proximal end of the left side arm portion, the spring and lock assembly adapted to be releasably locked when the arm pair assembly is in a closed state (see Figure 2; paragraph 0007);
at least one depressible release assembly (18) (see Figures 1-5; paragraph 0029) coupled to the spring and lock assembly and disposed substantially through a distal face or a proximal face of the central frame and housing assembly (see Figures 1-5), the depressible release assembly adapted to release the spring and lock assembly allowing a spring assembly (22) or member of the spring and lock assembly to laterally and simultaneously extend the right side arm portion and the left side arm portion (see Figures 1-5; paragraph 0029); and
Cardinal does not disclose an expandable garment hanger assembly comprising a right side arm extender portion slidably coupled to a distal end portion of the right side arm portion, and a left side arm extender portion slidably coupled to a distal end portion of a left side arm portion, the right side arm extender portion and the left side arm extender portion adapted to be in an extended or retracted state.
However, Gugler teaches an expandable garment hanger assembly (60 of Figure 4; col. 3, lines 28-65) comprising a right side arm extender portion (74) slidably coupled to a distal end portion of a right side arm portion (68), and a left side arm extender portion (72) slidably coupled to a distal end portion of a left side arm portion (66), the right side arm extender portion and the left side arm extender portion adapted to be in an extended or retracted state (see Figure 4; col. 3, lines 28-65).
Cardinal and Gugler teach analogous inventions in the field of expandable garment hanger assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable garment hanger assembly of Cardinal to include arm extender portions as taught by Gugler because Gugler teaches that this configuration is known in the art and helps prevent stretching and sagging of garment shoulder portions (col. 3, lines 61-65).

To claim 4, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) further teaches an expandable garment hanger assembly wherein the right side arm extender portion is disposed at least partially inside a right sleeve portion (70 of Gugler) of the distal end of the right side arm portion and the left side arm extender portion is disposed at least partially inside a left sleeve portion (70 of Gugler) of the distal end of the left side arm portion (see Figure 4 of Gugler; col. 3, lines 28-65 of Gugler).

To claim 5, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) further teaches an expandable garment hanger assembly wherein a right gap portion is disposed between a distal end of the right side arm extender portion and the distal end of the right side arm portion when the right side arm extender portion is at least partially extended, and a left gap portion is disposed between a distal end of the left side arm extender portion and the distal end of the left side arm portion when the left side arm extender portion is at least partially extended, the right gap portion and the left gap portion adapted to keep garment straps from slipping off the arm pair assembly (see Figure 4 of Gugler; col. 3, lines 28-65 of Gugler; outer caps 78 would keep straps from slipping off the arm pair assembly).

To claim 13, Cardinal discloses an expandable garment hanger assembly (10) (see Figures 1-5; paragraphs 0022-0034) comprising:
a central frame and housing assembly having a rounded top end and a rounded bottom end (as depicted in Figures 1-5, the central frame and housing assembly comprises the rounded structure in the center of expandable garment hanger assembly 10);
an arm pair assembly (14,16) with a right side arm portion (14) and a left side arm portion (16) pivotally coupled to an interior portion of the central frame and housing assembly at a proximal end portion of the right side arm portion and a proximal end portion of the left side arm portion (see Figures 1-5; paragraph 0024), the arm pair assembly adapted to be in a folded and substantially parallel state (see Figure 2) or a laterally extended state (see Figure 1), a distal end of the right side arm portion and a distal end of the left side arm portion being rounded and adapted to parallelly abut when the right and left arm assemblies are in a folded state (see Figure 2), when abutted to form a substantially U shape (see Figure 2), adapting the central frame and housing assembly to be packed without entangling adjacent garment members, wherein the right side arm portion and the left side arm portion rotatably engaged to move rotationally and simultaneously (see Figures 1-5; paragraph 0024);
a release spring and lock assembly (see especially Figure 5) disposed within the central frame and housing assembly and coupled to the proximal end of the right side arm portion and the proximal end of the left side arm portion, the spring and lock assembly adapted to be releasably locked when the arm pair assembly is in a closed state (see Figure 2; paragraph 0007);
at least one rounded and depressible release assembly (18) (see Figures 1-5; paragraph 0029) coupled to the spring and lock assembly and disposed substantially through a distal face or a proximal face of the central frame and housing assembly (see Figures 1-5), the depressible release assembly adapted to release the spring and lock assembly, allowing a spring assembly (22) of the spring and lock assembly to laterally and simultaneously extend the right side arm portion and the left side arm portion (see Figures 1-5; paragraph 0029); and
Cardinal does not disclose a right side arm extender portion slidably coupled to a distal end portion of the right side arm portion, and a left side arm extender portion slidably coupled to a distal end portion of a left side arm portion, the right side arm extender portion and the left side arm extender portion adapted to be in an extended state or in a retracted state, the right side arm extender portion and the left side arm extender portion forming an obtuse angle in both the extended state and the retracted state.
However, Gugler teaches an expandable garment hanger assembly (60 of Figure 4; col. 3, lines 28-65) comprising a right side arm extender portion (74) slidably coupled to a distal end portion of the right side arm portion (68), and a left side arm extender portion (72) slidably coupled to a distal end portion of a left side arm portion (66), the right side arm extender portion and the left side arm extender portion adapted to be in an extended state or in a retracted state, the right side arm extender portion and the left side arm extender portion forming an obtuse angle in both the extended state and the retracted state (see Figure 4; col. 3, lines 28-65).
Cardinal and Gugler teach analogous inventions in the field of expandable garment hanger assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable garment hanger assembly of Cardinal to include arm extender portions as taught by Gugler because Gugler teaches that this configuration is known in the art and helps prevent stretching and sagging of garment shoulder portions (col. 3, lines 61-65).

To claim 16, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) further teaches an expandable garment hanger assembly wherein the right side arm extender portion is disposed at least partially inside a right sleeve portion (70 of Gugler) of the distal end portion of the right side arm portion and the left side extender portion is disposed at least partially inside a left sleeve portion (70 of Gugler) of the distal end portion of the left side arm portion, the right side arm extender portion and the left side arm extender portion each being secured by a friction fit (see Figure 4 of Gugler; col. 3, lines 28-65 of Gugler).

To claim 17, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) further teaches an expandable garment hanger assembly wherein a right gap portion is disposed between a distal end of the right side extender portion and the distal end portion of the right side arm portion when the right side extender portion is at least partially extended, and a left gap portion is disposed between a distal end of the left side extender portion and the distal end portion of the left side arm portion when the left side extender portion is at least partially extended, the right gap portion and the left gap portion adapted to keep garment straps from slipping off the arm pair assembly (see Figure 4 of Gugler; col. 3, lines 28-65 of Gugler; outer caps 78 would keep straps from slipping of the arm pair assembly).

Claims 2, 8, 14, and 20 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Cardinal in view of Gugler (as applied to claim 1, above, regarding claims 2 and 8 and as applied to claim 13, above, regarding claims 14 and 20) in further view of USPN 10,383,469 Iliev.
To claim 2, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) teaches an expandable garment hanger assembly as recited in claim 1, above.
The modified invention of Cardinal does not expressly teach an expandable garment hanger assembly wherein a rotatable hook assembly is coupled to the central frame and housing assembly and adapted to suspend from a bar or other substantially rigid surface.
However, Iliev teaches an expandable garment hanger assembly (100 of Figures 1-10) wherein a rotatable hook assembly (108) is coupled to a central frame and housing assembly and adapted to suspend from a bar or other substantially rigid surface (see Figures 1-7; col. 7, lines 41-49).
The modified invention of Cardinal and Iliev teach analogous inventions in the field of expandable garment hanger assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified expandable garment hanger assembly of Cardinal to include a rotatable hook assembly as taught by Iliev because Iliev teaches that this configuration is known in the art and allows the expandable garment hanger assembly to rotate freely depending on how the user wishes to orient the expandable garment hanger assembly (col. 7, lines 41-49).

To claim 8, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) teaches an expandable garment hanger assembly as recited in claim 1, above.
The modified invention of Cardinal does not expressly teach an expandable garment hanger assembly wherein the central frame and housing assembly and the arm pair assembly are made substantially from one of a group of: wood, plastic, and aluminum.
However, Iliev teaches an expandable garment hanger assembly wherein the central frame and housing assembly and the arm pair assembly are made substantially from one of a group of: wood, plastic, and aluminum (col. 8, lines 15-16).
The modified invention of Cardinal and Iliev teach analogous inventions in the field of expandable garment hanger assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified expandable garment hanger assembly of Cardinal to have the central frame and housing assembly and the arm pair assembly made from plastic as taught by Iliev because Iliev teaches that plastic is a suitable material (col. 8, lines 15-16).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 14, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) teaches an expandable garment hanger assembly as recited in claim 13, above.
The modified invention of Cardinal does not expressly teach an expandable garment hanger assembly wherein a rotatable hook assembly is coupled to the central frame and housing assembly and adapted to suspend from a bar or other substantially rigid surface.
However, Iliev teaches an expandable garment hanger assembly (100 of Figures 1-10) wherein a rotatable hook assembly (108) is coupled to a central frame and housing assembly and adapted to suspend from a bar or other substantially rigid surface (see Figures 1-7; col. 7, lines 41-49).
The modified invention of Cardinal and Iliev teach analogous inventions in the field of expandable garment hanger assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified expandable garment hanger assembly of Cardinal to include a rotatable hook assembly as taught by Iliev because Iliev teaches that this configuration is known in the art and allows the expandable garment hanger assembly to rotate freely depending on how the user wishes to orient the expandable garment hanger assembly (col. 7, lines 41-49).

To claim 20, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) teaches an expandable garment hanger assembly as recited in claim 1, above.
The modified invention of Cardinal does not expressly teach an expandable garment hanger assembly wherein the central frame and housing assembly and the arm pair assembly are made substantially from one of a group of: wood, plastic, and aluminum.
However, Iliev teaches an expandable garment hanger assembly wherein the central frame and housing assembly and the arm pair assembly are made substantially from one of a group of: wood, plastic, and aluminum (col. 8, lines 15-16).
The modified invention of Cardinal and Iliev teach analogous inventions in the field of expandable garment hanger assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified expandable garment hanger assembly of Cardinal to have the central frame and housing assembly and the arm pair assembly made from plastic as taught by Iliev because Iliev teaches that plastic is a suitable material (col. 8, lines 15-16).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claims 3 and 15 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Cardinal in view of Gugler (as applied to claim 1, above, regarding claim 3 and as applied to claim 13, above, regarding claim 15) in further view of US Pub No. 2007/0158374 Chan.
To claim 3, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) teaches an expandable garment hanger assembly as recited in claim 1, above.
The modified invention of Cardinal does not expressly teach an expandable garment hanger assembly wherein a second lock assembly is disposed within the central frame and housing assembly and adapted to releasably lock the arm pair assembly into an extended state.
However, Chan teaches an expandable garment hanger (10) (see Figures 1-10; Abstract; paragraphs 0014-0019) assembly comprising a lock assembly disposed within a central frame and housing assembly and adapted to releasably lock the arm pair assembly into an extended state (see Figures 1-10; Abstract; paragraphs 0014-0019).
The modified invention of Cardinal and Chan teach analogous inventions in the field of expandable garment hanger assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified expandable garment hanger assembly of Cardinal to include a second lock assembly adapted to releasably lock the arm pair assembly into an extended state as taught by Chan because Chan teaches that this configuration is known in the art and beneficial for preventing movement of the arms under the force of gravity (paragraphs 0016-0017).

To claim 15, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) teaches an expandable garment hanger assembly as recited in claim 1, above.
The modified invention of Cardinal does not expressly teach an expandable garment hanger assembly wherein a second lock assembly is disposed within the central frame and housing assembly and adapted to releasably lock the arm pair assembly into an extended state.
However, Chan teaches an expandable garment hanger (10) (see Figures 1-10; Abstract; paragraphs 0014-0019) assembly comprising a lock assembly disposed within a central frame and housing assembly and adapted to releasably lock the arm pair assembly into an extended state (see Figures 1-10; Abstract; paragraphs 0014-0019).
The modified invention of Cardinal and Chan teach analogous inventions in the field of expandable garment hanger assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified expandable garment hanger assembly of Cardinal to include a second lock assembly adapted to releasably lock the arm pair assembly into an extended state as taught by Chan because Chan teaches that this configuration is known in the art and beneficial for preventing movement of the arms under the force of gravity (paragraphs 0016-0017).

Claims 6, 7, 18, and 19 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Cardinal in view of Gugler (as applied to claim 1, above, regarding claims 6 and 7 and as applied to claim 13, above, regarding claims 18 and 19) in further view of US Pub No. 2011/0057001 Louw.
To claim 6, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) teaches an expandable garment hanger assembly as recited in claim 1, above.
The modified invention of Cardinal does not expressly teach an expandable garment hanger assembly wherein a polymer grip portion is planarly disposed on a top surface of the arm pair assembly.
However, Louw teaches a garment hanger assembly (10 of Figures 1-4) comprising a polymer grip portion (30) planarly disposed on a top surface of the arm pair assembly (see Figures 1-4; paragraphs 0024, 0026).
The modified invention of Cardinal and Louw teach analogous inventions in the field of garment hanger assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified expandable garment hanger assembly of Cardinal to include a polymer grip portion as taught by Louw because Louw teaches that this configuration is known in the art and beneficial for helping grip clothing disposed on a hanger assembly (paragraph 0024).

To claim 7, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) teaches an expandable garment hanger assembly as recited in claim 1, above.
The modified invention of Cardinal does not expressly teach an expandable garment hanger assembly wherein a fabric grip portion is planarly disposed on a top surface of the arm pair assembly.
However, Louw teaches a garment hanger assembly (10 of Figures 1-4) comprising a fabric grip portion (30) planarly disposed on a top surface of the arm pair assembly (see Figures 1-4; paragraphs 0024, 0026; inasmuch as currently claimed, rubber coating 30 can properly be considered a “fabric” gripping portion because it is configured to grip fabric).
The modified invention of Cardinal and Louw teach analogous inventions in the field of garment hanger assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified expandable garment hanger assembly of Cardinal to include a fabric grip portion as taught by Louw because Louw teaches that this configuration is known in the art and beneficial for helping grip clothing disposed on a hanger assembly (paragraph 0024).

To claim 18, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) teaches an expandable garment hanger assembly as recited in claim 13, above.
The modified invention of Cardinal does not expressly teach an expandable garment hanger assembly wherein a polymer grip portion is planarly disposed on a top surface of the arm pair assembly.
However, Louw teaches a garment hanger assembly (10 of Figures 1-4) comprising a polymer grip portion (30) planarly disposed on a top surface of the arm pair assembly (see Figures 1-4; paragraphs 0024, 0026).
The modified invention of Cardinal and Louw teach analogous inventions in the field of garment hanger assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified expandable garment hanger assembly of Cardinal to include a polymer grip portion as taught by Louw because Louw teaches that this configuration is known in the art and beneficial for helping grip clothing disposed on a hanger assembly (paragraph 0024).

To claim 19, the modified invention of Cardinal (i.e. Cardinal in view of Gugler, as detailed above) teaches an expandable garment hanger assembly as recited in claim 13, above.
The modified invention of Cardinal does not expressly teach an expandable garment hanger assembly wherein a fabric grip portion is planarly disposed on a top surface of the arm pair assembly.
However, Louw teaches a garment hanger assembly (10 of Figures 1-4) comprising a fabric grip portion (30) planarly disposed on a top surface of the arm pair assembly (see Figures 1-4; paragraphs 0024, 0026; inasmuch as currently claimed, rubber coating 30 can properly be considered a “fabric” gripping portion because it is configured to grip fabric).
The modified invention of Cardinal and Louw teach analogous inventions in the field of garment hanger assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified expandable garment hanger assembly of Cardinal to include a fabric grip portion as taught by Louw because Louw teaches that this configuration is known in the art and beneficial for helping grip clothing disposed on a hanger assembly (paragraph 0024).

Claims 9-12 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Cardinal in view of Gugler, Iliev, and Chan.
To claims 9-12, the combinations of Cardinal with Gugler, Iliev, and Chan has been previously discussed (see above).  Under the principles of combination/anticipation, if a prior art device, in its normal and usual operation, would obviously perform the method as claimed, then the method will be considered to be obvious/inherent by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed that the device will perform the claimed process (see MPEP 2112.02).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The Examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732